Case: 13-7137    Document: 10     Page: 1   Filed: 01/31/2014




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  BASILIO R. ANDIR,
                   Claimant-Appellant,

                             v.

  ERIC K. SHINSEKI, Secretary of Veterans Affairs,
               Respondent-Appellee.
              ______________________

                        2013-7137
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 10-2166, Judge William P.
 Greene, Jr.
              __________________________
  Before RADER, Chief Judge, DYK and WALLACH, Circuit
                        Judges.
 PER CURIAM.
                        ORDER
     On October 30, 2013, the court directed the parties to
 show cause why this appeal should not be dismissed as
 untimely. The Secretary responds and argues that Basil-
 io Andir’s appeal should be dismissed as untimely. Andir
 responds and asserts that he did not receive the United
 States Court of Appeals for Veterans Claims final order
 and judgment “on time.”
Case: 13-7137         Document: 10    Page: 2      Filed: 01/31/2014



 2                                   ANDIR   v. SHINSEKI



    The Veterans Court entered judgment on April 2,
 2012. That court received Andir’s notice of appeal on
 August 19, 2013, 503 days after the date of judgment.
     Any appeal from the Court of Appeals for Veterans
 Claims must be received within 60 days of the date of
 entry of judgment.        38 U.S.C. § 7292(a); 28 U.S.C.
 § 2107(b); Fed. R. App. P. 4(a)(1). The statutory deadline
 for taking an appeal to this court is jurisdictional and
 mandatory. See Bowles v. Russell, 551 U.S. 205, 209
 (2007); see also Henderson v. Shinseki, 131 S. Ct. 1197,
 1204-05 (2011) (noting Congress’s intent to impose the
 same jurisdictional restrictions on an appeal from the
 Veterans Court to the Federal Circuit as on an appeal
 from a district court to a court of appeals).
     Andir asserts that his notice of appeal was untimely
 because he did not receive a copy of the Veterans Court’s
 decision and judgment until he requested a status report
 for his case in March 2013. As noted above, however, the
 time to appeal begins to run when the judgment is en-
 tered.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The appeal is dismissed.
       (2) Each side shall bear its own costs.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                            Daniel E. O’Toole
                                            Clerk of Court
 s25